Citation Nr: 0304202	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-22 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for major depression as 
secondary to service-connected cervical spine fusion with 
degenerative disc disease.  



REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from October 1978 to October 
1979.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Denver, Colorado, which denied service connection for major 
depression as secondary to service-connected cervical spine 
fusion with degenerative disc disease, denied service 
connection for a personality disorder, and denied entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  The veteran limited his appeal to 
the issue of service connection for major depression as 
secondary to service-connected cervical spine fusion with 
degenerative disc disease.  The other issues are not in 
appellate status.  In an October 2002 rating decision, the RO 
denied an increased rating for cervical spine fusion with 
degenerative disc disease.  The veteran did not initiate an 
appeal as to that issue and it is not in appellate status.  


REMAND

In a December 2002 VA Form 9, the veteran requested a Travel 
Board hearing.  He has not been afforded such a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a personal hearing before a member of 
the Board at the RO.

2.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

3.  The veteran should be sent 
information notifying him of the 
directives of the Veterans Claims 
Assistance Act of 2000 (VCAA).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




